SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New well confirms light oil potential in Carcará area at Santos Basin pre-salt Rio de Janeiro, May 29, 2015 – Petrobras informs that the drilling of the second well in Carcará area (Block BM-S-8), located at Santos Basin´s ultra-deep waters, confirmed the light oil potential in pre-salt’s reservoirs. The well 3-SPS-105 (Petrobras nomenclature), informally known as Carcará North, is located in the area of Discovery Evaluation Plan of the discovery well 4-SPS-86B (4-BRSA-971B-SPS - Carcará), 4.6 km north of this well, at water depths of 2.072. The new well has proved the presence of good quality oil (31º API), also in carbonate reservoirs of excellent quality, located below the salt layer, at 5,820 meters depth. The well, still under drilling inside the oil column, has reached 6.178 meters depth so far, finding a significant oil column of 352 meters in continued and connected reservoirs. The pressure data obtained in such showed that it is the same accumulation of the discovery well. A formation test is expected at the end of the drilling to evaluate the reservoirs´ productivity. This year the consortium also expects the resume of the drilling of well 3-SPS-104DA (3-BRSA-1216DA-SPS –Carcará Northwest), continuing the scheduled operations under the Discovery Evaluation Plan. The Discovery Evaluation Plan of Carcará, approved by Brazil´s Nacional Petroleum, Natural Gas and Biofuels Agency (ANP) is expected to finish by March 2018. Petrobras is the operator of the consortium (66%), in partnership with Petrogal Brasil (14%), Barra Energia do Brasil Petróleo e Gás (10%) and Queiroz Galvão Exploração e Produção S.A. (10%). www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 29, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
